Case 19-12819-elf       Doc 13     Filed 05/30/19 Entered 05/30/19 12:45:01              Desc Main
                                    Document Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:        KIM THARESA HOLT,                       :       Chapter 13
                                                      :
                                      Debtor          :       Bky. No. 19-12819 ELF

                                           ORDER

       AND NOW, upon consideration of the Debtor’s Motion for Second Extension of Time to

File Schedules and Statement of Financial Affairs,

       It is hereby ORDERED that:

1. The Motion is GRANTED.

2. The deadline for filing the schedules, statements and other documents required by the rules of

   court is EXTENDED to June 10, 2019.

3. The relief in this Order is CONDITIONED on the following: the WAIVER of the Debtor’s

   right to object to a proof of claim on the ground that it was filed after the deadline set by Fed.

   R. Bankr. P. 3002(c), PROVIDED that the proof of claim is filed on or before August 10,

   2019.

4. On or before June 10, 2019, THE DEBTOR SHALL SERVE a copy of this Order on all

   creditors and parties in interest and shall promptly thereafter file a Certification of Service.

5. No further extension of time will be granted.




Date: May 30, 2019
                                  ERIC L. FRANK
                                  U.S. BANKRUPTCY JUDGE
